Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-7 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 5 and 6, the prior art fails to disclose or reasonably suggest wherein a pulse height spectrum acquisition device, method and program of a radiation detector comprising: a plurality of counting units for counting a detected signal obtained by detecting incident x-rays, the pulse height spectrum acquisition device, method and program comprising: setting a threshold setter configured to set a first threshold VI to a first counting unit as a threshold for a first measurement, along with setting to a second counting unit, a second threshold V2 larger than the 15 first threshold VI, and to set a reconfigured first threshold VI' to the first counting unit, as the threshold for a second measurement, the reconfigured first threshold being different from the first threshold VI, a measurement controller configured to perform the first measurement and the second measurement, and a pulse height spectrum generator configured to generate a pulse height spectrum for the first threshold VI of the first counting unit, on the basis of a difference between the count value from the first counting unit and the second counting unit obtained by the first measurement performed by the measurement controller, and the count value from the first counting unit and the second counting unit obtained by the second measurement, as claimed in combination with the rest of the claim limitations, so as to enable a highly accurate wave height frequency distribution create within a short period of time.
Claims 2-4, 7 are allowable based on their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawada (US 2016/0370475 A1) discloses a radiation measuring apparatus includes a detector, comparators, a threshold controller, counters, and a generator. The detector includes plural detecting elements each configured to convert energy of incident radiation into a first electrical signal. The comparators correspond to the respective detecting elements, each comparator being configured to output a second electrical signal when a level of the corresponding first electrical signal is not less than a threshold. The threshold controller is configured to supply a first value as the threshold to the respective comparators at a first time, and supply a second value as the threshold to the respective comparators at a second time. The counters correspond to the respective comparators, each counter being configured to count the corresponding second electrical signal. The generator is configured to generate a pulse height frequency distribution of the radiation by using counts of the counters.

    PNG
    media_image1.png
    456
    659
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    309
    589
    media_image2.png
    Greyscale

Ohi et al (US 2012/0184848 A1) discloses with a pulse-height analyzer, a reference-pulse generator generates a reference pulse of a given pulse height for a given period of time when an analog radiation pulse inputted to a comparator is higher than an initial threshold. A capacitor and a resistor receive the reference pulse, and then increase an increment threshold for the given period of time from 

    PNG
    media_image3.png
    218
    691
    media_image3.png
    Greyscale

	Ichikawa et al (US 2016/0305818 A1) discloses an adding unit adds an input signal generated in a signal generating unit connected to a specific pixel electrode portion out of pixel electrode portions arranged around a certain pixel electrode portion to an input signal generated in a signal generating unit connected to the certain pixel electrode portion. A discriminating unit discriminates whether a carrier input pattern coincides with any one of a plurality of discrimination patterns, and the carrier input pattern indicates, per the pixel electrode portion, presence of any carrier received in the certain pixel electrode portion and the pixel electrode portions arranged around the certain pixel electrode portion. The counting unit increments the number of photons in the case where the discriminating unit discriminates that the carrier input pattern coincides with any one of the discrimination patterns and further the input signal output from the adding unit after addition has a value exceeding a predetermined threshold.
Tomita et al (US 2009/0140159 A1) discloses a radiation detector which detects radiation that was irradiated onto a specimen and passed through the specimen by discriminating it by a plurality of energy regions, comprising: a radiation detecting section which generates output signals corresponding to energy of incident radiation; and a signal processing section which discriminates the output signals by first through N-th signal discrimination thresholds corresponding to N (N: integer of 1 or more) energy values for dividing the plurality of energy regions, and acquires regional counts as radiation counts per a 

    PNG
    media_image4.png
    271
    538
    media_image4.png
    Greyscale

Hermann et al (US 2015/0185332 A1) discloses an apparatus includes a pulse shaper (120) for receiving signals indicative of detected photons and generating a plurality of pulses therefrom to form a pulse train (200) and a peak detector (150) for sampling the pulse train (200) at an output of the pulse shaper (120). The peak detector (150) includes a circuit (300) for selectively detecting and sampling a maximum (202a, b, c) and a minimum (204a, b) value of the pulse train (200). The maximum (202a, b, c) and minimum (204a, b) values sampled are then converted from analog-to-digital format via an analog-to-digital converter (160).

    PNG
    media_image5.png
    322
    507
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/